In the Supreme Court of Georgia



                                   Decided: August 24, 2021


 S21A0591. SMITH v. LONG COUNTY BOARD OF ELECTIONS
               AND REGISTRATION et al.


     MCMILLIAN, Justice.

     Appellant Bobby Harrison Smith ran against Teresa Odum for

the office of Probate Judge of Long County on June 9, 2020 (the

“Election”).1 Following Odum’s victory, Smith filed a petition to

contest the Election results, alleging there were (1) irregularities

committed by election officials, (2) illegal votes cast in the election,

and (3) wrongfully rejected votes (collectively “irregularities”). After

a three-day bench trial, the trial court concluded that the evidence

was insufficient to cast doubt on the results of the Election and

denied the petition. Smith now appeals, asserting in four related

enumerations of error that the trial court erred by not ordering a


     1 A number of candidates for other offices were also on the ballot, but
they are not at issue in this appeal.
new election. For the reasons that follow, we affirm.

      Construed in the light most favorable to the trial court’s

ruling, 2 the evidence shows that the results of the Election were

certified on June 19, 2020, showing a total of 2,735 votes, with 1,372

cast for Odum and 1,363 cast for Smith. The Long County Board of

Elections and Registration (the “Board”) conducted a recount of the

Election results, in which additional mail-in absentee ballots were

located and one provisional ballot allocated to Odum was reallocated

to Smith. The results of the recount were certified on June 26, 2020,

showing the same nine-vote margin of victory for Odum with a total

of 2,741 votes – 1,375 cast for Odum and 1,366 cast for Smith. Smith

filed a “Petition to Contest Election Result and Request for New

Election” against the Board and Odum on July 1, 2020, which he

amended on August 28, 2020.

      Smith claimed that 30 votes were improperly or irregularly


      2 See, e.g., Smith v. Northside Hospital, Inc., 302 Ga. 517, 520 (807 SE2d
909) (2017) (“In reviewing a bench trial, we view the evidence in the light most
favorable to the trial court’s rulings, defer to the trial court’s credibility
judgments, and will not set aside the trial court’s factual findings unless they
are clearly erroneous.” (citation omitted)).
                                       2
cast and categorized these votes at trial into five different “Buckets.”

According to Smith, eight “Blanks” failed to properly complete their

absentee ballot applications or absentee ballots. Five “Outsiders”

who lived outside of Long County improperly cast a vote in the

Election, and two “Movers” allegedly voted in the Election despite

having moved out of Long County more than 30 days before the

Election. Seven “Doubles” allegedly cast two ballots in the Election.

In the final Bucket, Smith challenged eight “Unverifieds,” whose in-

person early voting applications do not indicate that their

identification was checked by the poll workers. 3 Odum and the

Board acknowledge that seven votes were improperly cast: six

individuals who voted twice and another individual who had never

resided in Long County. At trial, the following evidence was

presented.

      (a) Blanks. Mele Savea, who Smith contends failed to sign the



      3Because the parties and the trial court adopted Smith’s nomenclature,
we use these terms in this opinion only for the sake of clarity and specifically
note that we do not endorse this terminology.

                                       3
oath of elector (“Oath”) on her absentee ballot, testified that she

voted for the first time in 2020 and that she accidentally did not sign

on the line provided for her signature on the Oath.4 She also testified

that she did not receive anything from the Board telling her that she

needed to correct anything on her ballot and that the absentee ballot

she submitted accurately reflected the vote she wanted to cast.

     Lonnie Fowler testified that he cannot read or write and that

he asked his wife, who helps him with all his “legal matter[s],” to fill

in his choices and sign the Oath for him on his absentee ballot.

     Smith alleged that Sajah Jones, who was unavailable to testify

at trial due to her active military duties, failed to sign her absentee

ballot application and that her signature for the Oath did not match

her voter registration signature. Sajah’s mother, Fredericka Jones,

testified that Sajah was excited to vote for the first time and that

she saw Sajah sign the Oath, but Fredericka agreed that Sajah’s

signature on her voter registration card looked different from the


     4 Savea’s Oath was submitted as an exhibit at trial and shows that Savea
wrote her name on a line directly under the line provided for the signature.

                                     4
signature on her Oath. Fredericka received correspondence from the

Board regarding verification of Sajah’s signature,5 but forgot about

it because she was preparing her daughter for basic training.

     Wesley Worthy testified that he is active-duty military and a

permanent resident of Long County. Although his step-mother,

Thelma Worthy, assisted him in the application process for an

absentee ballot, he personally signed the Oath on the absentee

ballot. He confirmed that the signatures on his voter registration

card and the Oath were his. He agreed that the signatures may

appear “a little different” because he signed his voter registration

card on an electronic pad. Thelma testified that she did not know

she was not permitted to request an absentee ballot for her step-son,

whom she had raised since he was an infant. She denied filling out

the actual ballot or signing the Oath for him.

     Roy Odum (no relation to Teresa Odum) testified that his wife

Bethany Odum filled out his absentee ballot application to help him

while he was working out of town. He testified that he personally


     5   This correspondence is not included in the record.
                                        5
signed the Oath on the ballot and that it looked like his handwriting

and not his wife’s. He also confirmed that the handwriting on both

the Oath and his voter registration card was his. Although he agreed

the signatures looked different, he explained that sometimes his

signature looks different depending on when and how he signed it.

Bethany testified that she and her husband discussed the

candidates he wanted to vote for, that she filled in the bubbles on

the ballot, and that they then confirmed that his choices were

reflected on his absentee ballot before Roy personally signed the

Oath.

     Elizabeth Elarbee, who was 84 years old at the time, did not

sign her absentee ballot application. However, she testified that she

completed the application herself and must have accidentally failed

to sign the application. She confirmed that she signed the Oath on

the absentee ballot she submitted.

     Mary Poppell testified that her daughter-in-law helped request

her absentee ballot because Poppell was caring for her dying

husband at the time. She later filled out the absentee ballot she

                                 6
received without assistance and signed the Oath herself. She

testified that the ballot accurately reflected her vote.

     Eva Ashley testified that she filled out the information in the

absentee ballot application herself but must have forgotten to sign

it. She later completed the absentee ballot at home and signed the

Oath.

     Trynina Harris, the Board’s Supervisor, testified that the

Board sent affidavits to those voters who did not sign their absentee

ballot applications or whose signatures did not appear to match

their voter registration card, but did not specifically testify whether

affidavits had been sent to the Blanks. She also did not have

personal knowledge of which voters returned their affidavits. She

explained that if a voter printed his or her name instead of signing,

the Board tried to compare the writing to that on the voter’s

registration card. Harris also testified that citizens who requested

an absentee ballot for someone they were assisting were sometimes

confused by the application and signed the application as the

requester rather than the assister.

                                   7
     (b) Outsiders. Smith called Mark Davis as an expert witness in

digital mapping and geocoding and voter data analytics. Relying on

United States Census data, Davis testified that David and Cheryl

Keetch, Stanley and Diana Edwards, and Shaana Ito actually live

in Liberty County and that the Long County property tax records

were incorrect. He admitted that geocoding is “not a perfect science”

and that surveys conducted with modern survey equipment are

“extremely accurate,” but testified that the United States Census

Bureau should have the most updated county lines.

     Each of the Outsiders testified at trial that, although they have

a Hinesville 6 address for mailing purposes, they believed their

property to be located in Long County, they paid property taxes in

Long County, they had held themselves out to be Long County

residents for years preceding the election, and they were registered

voters in Long County when they voted in the Election. Scott Wall,

the mapping and GIS supervisor for the Long County Board of

Assessors, testified that in 2011, the Southeast Georgia Surveying


     6   Hinesville is the county seat of neighboring Liberty County.
                                        8
Company was commissioned to conduct a survey based on the legal

description contained in the 1920 amendment to the Georgia

Constitution that created the Long County boundaries. The

resulting survey was accurate to within one foot. Through Wall, the

Board introduced certified copies of the commissioned survey map

and the Long County tax map, both of which showed that the

Outsiders’ homes were located inside Long County. Wall explained

that, although one property was located in both Long County and

Liberty County, the county commissioners agreed that the property

would be taxed in Long County because the driveway to the property

was in Long County.

     (c) Movers. The Board and Odum concede that one Mover was

never a resident of Long County and should not have voted in the

Election. The remaining Mover, Grant DeLoach, is Smith’s first

cousin. At trial, DeLoach claimed that he moved to Chatham County

in 2017, that he had filed for a homestead exemption in Chatham

County, and that his driver’s license listed a Chatham County



                                9
address.7 On cross-examination, however, DeLoach admitted that he

was aware that someone had challenged his eligibility to vote in the

Election, where both his mother and father were also on the ballot,

and that he assumed that the Board determined that he was eligible

to vote in Long County because he received the absentee ballot he

had requested. He did not register to vote in Chatham County until

several months after the Election.

     Mildred Hopkins, the Board’s Deputy Registrar, testified that

DeLoach’s eligibility to vote in the Election had been challenged

after DeLoach requested an absentee ballot, but the Board deemed

him eligible and allowed him to vote. She did not, however, have

personal knowledge of the substance of that determination.

     (d) Doubles. Each of the seven Doubles testified at trial. The

Board concedes that six of those voters cast an in-person ballot in

the Election without their absentee ballots being properly




     7    Smith did not introduce any documentary evidence in support of these
claims.

                                       10
cancelled. 8 As to the final voter, Charles Sayre testified that he had

requested an absentee ballot but never received it, so he voted in

person on the day of the Election, which was the only time he voted

in the Election. Harris explained that Sayre had requested a mail-

in absentee ballot, but when she received his application, she was in

the middle of processing both absentee applications and in-person

early voters and accidentally entered him in the system as an in-

person early voter. She was certain that Sayre had only voted once

– on the day of the Election. She recalled a poll worker contacting

her on the day of the Election to confirm whether Sayre had voted,

and she was able to determine that she had made an error and told

the poll worker to allow Sayre to vote in person.

     (e) Unverifieds. Smith claimed that the applications of eight

voters for an in-person absentee ballot9 failed to show that

government-issued proof of identification was checked at the time


     8   The Board presented testimony that many voters were confused when
the Election was postponed from May to June 2020 during the COVID-19
pandemic.
      9 Early in-person voting is a type of absentee voting. See OCGA § 21-2-

385 (c).
                                     11
the voters cast their ballots. Every voter identified by Smith testified

that they remembered providing an appropriate election official

with identification when they cast their vote. Hopkins testified that

every in-person voter’s identification is checked twice before they are

allowed to vote; that she was confident that an individual would not

have been allowed to vote without appropriate identification; and

that it would have been a “clerical error” if an in-person ballot

application did not indicate that identification had been checked.

Both Hopkins and Harris testified that the section of the ballot

application regarding the type of identification presented to the poll

worker is for the Board’s internal office use.

     (f) The trial court’s order. In its detailed order denying the

petition, the trial court found that six absentee ballots were issued

from flawed applications or the voters had submitted flawed

absentee ballots, including one ballot without an executed Oath and

one ballot with a signature that did not match the voter registration

card. However, the trial court noted that, of these technical flaws,

only one was brought to the voter’s attention and there was no

                                  12
evidence that the ballots were the result of undue influence or

otherwise did not reflect the will of the voters. With the exception of

a single Mover, the trial court found no evidence that any voter or

election official knowingly acted with possible fraudulent or

malicious intent. The trial court, however, specifically questioned

the credibility of DeLoach and concluded that Smith’s assertion that

DeLoach’s vote was evidence of an irregularity was “quite

disingenuous.” The trial court also found the testimony of the

Unverifieds credible and that the evidence demonstrated that they

produced compliant identification. Finally, the trial court found that

the Board produced sufficient evidence of a certified survey to

demonstrate that the Outsiders are residents of Long County.

     1. Smith first alleges that the trial court applied an incorrect

standard in denying his petition for a new election. We begin by

emphasizing that

     [e]lections are critical to our democratic republic. We give
     great credence to the choices citizens make when they
     engage in the democratic process by voting to select their
     representatives [a]nd . . . afford great weight to election
     results. Indeed, the setting aside of an election in which

                                  13
     the people have chosen their representative is a drastic
     remedy that should not be undertaken lightly, but instead
     should be reserved for cases in which a person challenging
     an election has clearly established a violation of election
     procedures and has demonstrated that the violation has
     placed the result of the election in doubt.

Martin v. Fulton County Bd. of Registration & Elections, 307 Ga.

193, 193-94 (835 SE2d 245) (2019) (citation and punctuation

omitted). To that end, “[i]t is presumed that election returns are

valid, and the party contesting the election has the burden of

showing an irregularity or illegality sufficient to change or place in

doubt the result of the election.” Meade v. Williamson, 293 Ga. 142,

143 (745 SE2d 279) (2013) (citation and punctuation omitted). The

challenger need not establish for whom the disputed electors cast

their ballots, only that the illegal or irregular ballots were sufficient

in number to cast doubt on the results of the election. See Taggart

v. Phillips, 242 Ga. 454, 455 (249 SE2d 245) (1978). See also

McIntosh County Bd. of Elections v. Deverger, 282 Ga. 566, 566 (2)

(651 SE2d 671) (2007) (A challenger “need not establish how the

rejected voters would have voted; he need only establish that


                                   14
sufficient legal votes were rejected to change or place in doubt the

result.” (citation and punctuation omitted)).

     Elections in Georgia can be set aside under two different, but

related circumstances. In the majority of cases, involving the first

paradigm, we have focused on the margin of victory as the threshold

of materiality required to place the election’s results in doubt. See

Meade, 293 Ga. at 148 (1) (even if all 14 disputed votes were

invalidated, the results of the election would not be changed where

the margin of victory was 39 votes); Deverger, 282 Ga. at 568 (3)

(given four-vote margin of victory, wrongful rejection of four votes

was sufficient to place results in doubt); Mead v. Sheffield, 278 Ga.

268, 271 (601 SE2d 99) (2004) (“[T]he focus in an election contest

involving illegal ballots is on whether they exceeded the margin of

victory.” (citation and punctuation omitted)). “The second paradigm

involves cases where a party alleges systemic irregularities in the

election process that may not be measurable in the same discrete

manner that is used in cases falling within the first paradigm.”

Martin, 307 Ga. at 223 (3) (a). “Under this second set of

                                 15
circumstances – which we have identified in far fewer cases – we

have recognized that the result of an election may be voided where

systemic irregularities in the process of the election are sufficiently

egregious to cast doubt on the result.” Id. (citation and punctuation

omitted).10 Under either paradigm, we will not disturb a trial court’s

findings in an election contest unless clearly erroneous. See Meade,

293 Ga. at 143; Banker v. Cole, 278 Ga. 532, 533 (1) (604 SE2d 165)

(2004).

      Smith, expressly focusing on the first paradigm, 11 asserts that

the trial court applied the wrong standard by requiring that each

Bucket contain sufficient irregularities, as opposed to requiring the

cumulative total of irregularities to be greater than the margin of


      10 As we noted in Martin, however, the margin of victory remains
relevant “in evaluating whether a contestant has cast doubt on an election,
even when a party alleges systemic irregularities,” and under both paradigms,
“the margin of victory serves as a kind of materiality threshold for evaluating
whether a party has placed in doubt the result of an election.” 307 Ga. at 227
n.32 (3) (d) (citation and punctuation omitted). No party challenges the trial
court’s determination that the nine-vote margin of error is the materiality
threshold in this case. Accordingly, we need not address our continued doubts
regarding the mathematical formula set out in Fuller v. Thomas, 284 Ga. 397,
397-98 (1) (667 SE2d 587) (2008). See Martin, 307 Ga. at 228 n.33.
      11 Because Smith does not provide any argument on the second

paradigm, we do not address it.
                                      16
victory. To support this argument, Smith points to language in the

trial court’s order stating that “[n]one of the ‘buckets’/categories

offered overcome the margin of victory in this election standing

alone.” After reviewing the record as a whole and the context of the

quoted language in the order, we do not agree with Smith’s reading

of the trial court’s order. At the conclusion of the bench trial, the

trial court engaged in a lengthy discussion with the parties

regarding both the factual disputes and the standard to be used in

reaching its conclusion. In particular, the trial court agreed that

Smith was required to show that at least nine votes were irregular,

stating:

     Because the way I’m looking at it, . . . is that our threshold
     number is nine. . . . [The Doubles are] six to start off with
     being illegal period. [A Mover,] is number seven. . . . I’ve
     got to determine whether or not there are two others, as
     to whether or not they’re illegal or irregular.

Thus, the trial transcript shows that the trial court correctly

considered the cumulative effect of the Buckets in determining

whether Smith had reached the proper threshold. And in its order

denying Smith’s petition, the trial court quoted extensively from

                                  17
Martin before concluding that under either paradigm identified in

that case, the margin of victory was relevant in evaluating whether

a petitioner has cast doubt on an election and that Smith had shown

only six Doubles and one Mover cast irregular votes, such that he

was unable to prove sufficient voting irregularities to cast doubt on

the results of the Election. 12 In other words, the trial court found

that Smith had cast doubt on a total of only seven votes in an election

where the margin of victory was nine votes. Accordingly, this

enumeration of error fails.

      2. Smith next asserts that the trial court erred by finding that

the ballots cast by the Blanks were properly counted in the Election.

We disagree.

      Former OCGA § 21-2-381 (b) (1) 13 requires that when election

officials receive a timely absentee ballot application, they

      shall determine . . . if the applicant is eligible to vote in

      12  Within this enumeration of error, Smith also argues in passing that
the trial court erred in its determinations regarding the Unverifieds and one
Double. However, for the reasons set forth below in Divisions 3 and 4, this
argument also fails. See Banker, 278 Ga. at 533 (1) (we will not disturb a trial
court’s findings in an election contest unless clearly erroneous).
      13 OCGA § 21-2-381 was amended as of July 1, 2021.

                                      18
      the primary or election involved. In order to be found
      eligible to vote an absentee ballot by mail, the registrar or
      absentee ballot clerk shall compare the identifying
      information on the application with the information on
      file in the registrar’s office and, if the application is signed
      by the elector, compare the signature or mark of the
      elector on the application with the signature or mark of
      the elector on the elector’s voter registration card.

      According to Smith, the requirement to properly complete an

absentee ballot application pursuant to OCGA § 21-2-381 (b) (1) is

not a ministerial task and the Blanks’ failure to do so rendered their

subsequently cast ballots invalid. 14 We have explained, however,

that “not every irregularity will invalidate an elector’s vote.” Jones

v. Jessup, 279 Ga. 531, 532 (615 SE2d 529) (2005). And, “[w]here the

election is held in substantial compliance with the law, it should not

be rendered void merely because of isolated failures to conform

strictly with the law unless it appears that such failures changed

the results of the election.” Id. (citation and punctuation omitted).




      14 Smith’s reliance on Brodie v. Champion, 281 Ga. 105, 106-07 (636
SE2d 511) (2006), is misplaced. In that case, we explained that where the
voters had cast their ballot for a write-in candidate who was not
constitutionally qualified to hold office, their votes were considered a nullity, a
situation that is not presented here.
                                        19
     OCGA § 21-2-381 (b) (3) provides that if an elector is found

ineligible, the board of registrars

     shall deny the application by writing the reason for
     rejection in the proper space on the application and shall
     promptly notify the applicant in writing of the ground of
     ineligibility . . . . However, an absentee ballot application
     shall not be rejected due to an apparent mismatch
     between the signature of the elector on the application
     and the signature of the elector in file with the board of
     registrars. In such cases, the board of registrars or
     absentee ballot clerk shall send the elector a provisional
     absentee ballot with the designation “Provisional Ballot”
     on the outer oath envelope and information prepared by
     the Secretary of State as to the process to be followed to
     cure the signature discrepancy. If such ballot is returned
     to the board of registrars or absentee ballot clerk prior to
     the closing of the polls on the day of the primary or
     election, the elector may cure the signature discrepancy
     by submitting an affidavit to the board of registrars or
     absentee ballot clerk along with a copy of one of the forms
     of identification enumerated in subsection (c) of Code
     Section 21-2-417 before the close of the period for
     verifying provisional ballots contained in subsection (c)
     of Code Section 21-2-419.

     This subsection makes clear that the remedy for receipt of an

ineligible absentee ballot application is to notify the elector and

provide an opportunity to cure any discrepancy, not to automatically

reject any subsequent ballot that may be issued. See Ga. Comp. R.


                                  20
& Regs., r. 183-1-14-11 (“During early voting, . . . the board of

registrars . . . shall mail or issue official absentee ballots or

provisional absentee ballots, if appropriate, to . . . applicants

immediately upon determining their eligibility. The board . . . shall

make such determination and mail or issue official absentee ballots;

provisional absentee ballots, if appropriate, or notices of rejection of

absentee ballot applications . . . within 3 business days after

receiving the absentee ballot applications.”). “[I]ndeed, in the

absence of notice to the challenged voter it may be unconstitutional,

as well as a violation of state law[],” to disenfranchise the voter.

Malone v. Tison, 248 Ga. 209, 213 (3) (282 SE2d 84) (1981) (even

where a statutory requirement is mandatory, the appropriate

mechanism for enforcement may be by mandamus or injunction

against the registrars in the future rather than disenfranchisement

of current voters).

     Here, based on the testimony and other evidence presented at

trial, the trial court was authorized to find that, although the

evidence was conflicting as to whether the Board failed to provide

                                  21
notification and an opportunity to cure application irregularities in

all but one instance, each of the Blanks was otherwise eligible to

vote in the Election and their absentee ballots accurately reflected

their choices. Accordingly, the trial court did not err in refusing to

reject the Blanks’ ballots. See Meade, 293 Ga. at 147 (1) (“Just as we

have previously held that a voting officer’s blunder in failing strictly

to comply with the law should not serve to disenfranchise the voter,

likewise the blunder of the person assisting an absentee voter by

failing to specify the reason the voter needed assistance should not,

without more, require the invalidation of these isolated ballots.”);

Jones, 279 Ga. at 532 (failure to comply strictly with provisions of

former OCGA § 21-2-381 did not warrant rejection of electors’ votes);

Johnson v. Rheney, 245 Ga. 316, 319-20 (6) (264 SE2d 872) (1980)

(concluding that 12 absentee ballots that were issued to electors who

did not apply for them but were properly executed and returned

nonetheless expressed the will of the voter and were not sufficient

to overturn the election); Hastings v. Wilson, 181 Ga. 305, 307, 308-

09 (182 SE 375) (1935) (failure to observe directory provisions of

                                  22
election statutes will not, in the absence of fraud, nullify an election

that shows a fair and honest expression of the elector’s will).

     3. Smith next argues that the trial court erred by finding that

DeLoach was eligible to vote in the Election because DeLoach

testified that he considered himself a resident of Chatham County.

Again, we disagree.

     Among other qualifications, a voter must be a resident of the

county or municipality in which he or she seeks to vote. See OCGA

§ 21-2-216 (a) (4). An individual’s residence is “that place in which

such person’s habitation is fixed, without any present intention of

removing therefrom.” OCGA § 21-2-217 (a) (1). And a person does

not lose residence by leaving his or her home and going into another

state or county “for temporary purposes only, with the intention of

returning, unless such person shall register to vote or perform other

acts indicating a desire to change such person’s citizenship and

residence.” OCGA § 21-2-217 (a) (2). “Findings of fact regarding

voters’ residency shall not be set aside unless clearly erroneous, and

due regard shall be given to the opportunity of the trial court to

                                  23
judge the credibility of the witnesses.” Holton v. Hollingsworth, 270

Ga. 591, 594 (5) (514 SE2d 6) (1999) (citation and punctuation

omitted).

     Here, the evidence showed that DeLoach was aware that

someone had challenged his eligibility to vote in the Election15 and

that he nonetheless received an absentee ballot for the Long County

Election that he had personally requested. In addition, Odum

elicited on cross-examination that DeLoach was raised in Long

County, where he had always previously voted, that he had only

registered to vote in Chatham County two weeks prior to trial, well

after the Election, and that he was related to Smith. Records further

showed that the absentee ballot completed by DeLoach in connection

with the Election identified his permanent residence in Long

County. The trial court was free to disregard DeLoach’s testimony

to the contrary, including that he “considered [his] permanent

residence to be in Chatham County,” particularly where no


     15  See OCGA § 21-2-230 (permitting an elector to challenge a person’s
right to vote in a particular election).

                                    24
corroborating documentation was provided. See Mathenia v.

Brumbelow, 308 Ga. 714, 716 (1) (843 SE2d 582) (2020) (trier of fact

is not obligated to believe a witness even if the testimony is

uncontradicted and may accept or reject any portion of the

testimony). Thus, we cannot say that the trial court’s finding in this

respect was clearly erroneous. See Parham v. Stewart, 308 Ga. 170,

174 (2) (a) and (b) (839 SE2d 605) (2020) (affirming trial court’s

rejection of election challenge where trial court did not clearly err in

its credibility determinations).

     4. In his final enumeration of error, Smith maintains that the

trial court erred by finding that the Outsiders were eligible to vote.

Although the evidence was conflicting, because the Board

introduced a certified survey showing that the Outsiders were

located within Long County and paid property taxes to Long County,

we cannot say that the trial court’s findings were clearly erroneous.

See Bell v. Cronic, 248 Ga. 457, 461 (2) (283 SE2d 476) (1981) (trial

court’s finding regarding voters’ residency was authorized based on

property survey evidence).

                                   25
     5. In conclusion, the evidence presented at trial supports the

trial court’s determination that, of the challenged electors, only the

ballots of six Doubles and one Mover should be rejected. Those seven

ballots are not sufficient to place the results of the Election in doubt

given the nine-vote margin of victory in this case. Accordingly, we

discern no error in the trial court’s denial of Smith’s petition to

contest the Election. See Meade, 293 Ga. at 148 (1).

    Judgment affirmed. All the Justices concur, except Boggs, P.J.,
and Peterson, J., not participating.




                                  26